Title: To James Madison from John Mitchell, 30 June 1803 (Abstract)
From: Mitchell, John
To: Madison, James


30 June 1803, Le Havre. Before receiving JM’s circular letter of 9 Apr. had compiled a list of “charges paid on American Vessells at this port.” Now adds those paid by French ships. The charge for a ship “laying in the Bason” is for about one month and is paid by all foreigners, but this charge will fall heaviest on American ships. “Our vessells in general are very sharp built and are injured by takeing the ground and all vessells out of the Bason must take the ground, as the harbour is left dry at low water.” European ships “being fuller and flatter built do not suffer … so much.” Believes “at present strangers are overrated”; “it would be reasonable to pay as their own Vessells pay.” U.S. commerce suffers most in the duty on U.S. tobacco imported in American bottoms, which is 50 percent higher than that on tobacco carried in French vessels. This duty “in time of Peace is an actual prohibition.” Since the peace of Amiens, Americans can no longer sell their vessels here to French owners. “It would be of consequence to Us could we recover that permission.” Remarks on a “singular” regulation aimed at foreigners: before clearing the harbor the captain and crew must present themselves at the “Bureau des Classes,” where the crew is matched against the “role of equipage” and their descriptions are recorded. Complained to the prefect of marine about this practice; he replied that this was “an old Usage and general through France.” Has asked Skipwith to apply to the minister of marine to remove this regulation. Hopes to be confirmed in his appointment to this agency. Forwarded the triplicate of Livingston’s dispatches on 25 June by the Charleston Packet for Philadelphia.
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 5 pp.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   A full transcription of this document has been added to the digital edition.

